UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA
SOUTHERN DIVISION

 

UNITED STATES OF AMERICA, CR 20-40079
Plaintiff, FACTUAL BASIS STATEMENT
vs.
JACOB ALLEN BAKER,

Defendant.

 

The Defendant states that the following facts are true, and the parties agree
that they establish a factual basis for the offense to which the Defendant is pleading
guilty pursuant to Fed. R. Crim. P. 11(b)(3):

My name is Jacob Allen Baker.

On or about August 14, 2019, in the District of South Dakota, I knowingly and
intentionally distributed fentanyl, a Schedule II controlled substance, and the
distribution of said fentanyl resulted in the serious bodily injury of Victim #1, whose
identity is known to the Grand Jury, in violation of 21 U.S.C. § 841(a)(1). I
distributed fentanyl to Victim #1. Victim #1 smoked the fentanyl I distributed. The
fentanyl smoked by Victim #1 caused Victim #1 to sustain an overdose, which was
reversed by the administration of Narcan. But for the fentanyl I distributed, Victim
#1 would not have sustained an overdose resulting in serious bodily injury.

The parties submit that the foregoing statement of facts is not intended to be
a complete description of the offense or the Defendant’s involvement in it. Instead,
the statement is offered for the limited purpose of satisfying the requirements of Fed.

R. Crim. P. 11(b)(3). The parties understand that additional information relevant to
sentencing, including additional drug quantities, may be developed and attributed

to the Defendant for sentencing purposes.

[2-'7 Ve

 

Date

RONALD A. PARSONS, JR.
United States Attorney

Mark Hodges p

Special Assistant United States Attorney
P.O. Box 2638

Sioux Falls, SD 57101-2638

Telephone: (605)357-2346

Facsimile: (605)330-4410

E-Mail: mark.hodges@usdoj.gov

[2]
(2-20 Min Dale

 

 

 

 

 

Date vat tl en Baker
Deferfdant
ig /ac20 bow
Date Raleigh Hafisman |

Attorney for Defendant

[3]
